Citation Nr: 0205484	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  99-19 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

(The Board will address the issues of entitlement to an 
evaluation in excess of 40 percent for herniated nucleus 
pulposus, L4-L5, postoperative, with hyperesthesia right 
calf, and entitlement to service connection for post-
traumatic stress disorder (PTSD) in a separate decision).


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1971.  
His claim comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).

At a personal hearing held before the undersigned Acting 
Board Member in November 2001, the veteran raised additional 
issues for consideration, including entitlement to an 
increased evaluation for tinnitus, entitlement to the 
assignment of a total disability evaluation based on 
individual unemployability (TDIU), and entitlement to a 
revision of the RO's August 1997 decision, which denied TDIU, 
on the basis that it involved clear and unmistakable error.  
The Board refers these matters to the RO for appropriate 
action.

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus, L4-L5, postoperative, with 
hyperesthesia right calf, and entitlement to service 
connection for PTSD.  When the Board completes this 
development, it will notify the veteran as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099-3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903).  The Board will then 
wait for, and review, a response to the notice and, 
thereafter, prepare a separate decision addressing these 
issues. 



FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and has obtained and fully developed 
all relevant evidence necessary for an equitable disposition 
of that claim.

2.  The veteran manifests Level IV hearing in his right ear 
and Level V in his left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an evaluation in excess of 10 percent for bilateral 
hearing loss.  In November 1996, the RO denied this claim, 
and thereafter, the veteran appealed the RO's decision. 

While the veteran's appeal was pending, the President signed 
into law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2001)).  The change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment of the VCAA and 
which are not final as of that date.  38 U.S.C.A. § 5107, 
note (Effective and Applicability Provisions) (West Supp. 
2001).  

Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated March 
2001, the RO informed the veteran that it was developing and 
would readjudicate his claim pursuant to the VCAA.  Indeed, 
as explained below, the RO took action that is consistent 
with the notification and assistance provisions of the VCAA, 
and thereafter, readjudicated the veteran's claim.  In light 
of the foregoing, the Board's decision to proceed in 
adjudicating this claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

First, as required by the VCAA, VA notified the veteran of 
the information needed to substantiate his claim.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  In rating 
decisions dated November 1996 and June 1997, letters 
notifying the veteran of those decisions, a statement of the 
case issued in April 1997, and supplemental statements of the 
case issued in June 1997, December 1997, and November 1998, 
the RO informed the veteran of the reasons for which his 
claim had been denied and of the evidence needed to 
substantiate that claim, notified the veteran of all 
regulations pertinent to his claim, and provided him 
opportunities to present additional evidence and argument, 
including in the form of hearing testimony, in support of his 
claim.  

Second, as required by the VCAA, VA fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001).  For instance, the RO secured all evidence 
identified by the veteran as being pertinent to his claim.  
The RO also provided the veteran an opportunity to elaborate 
on the facts of his case by presenting testimony at a hearing 
in support of his appeal.  Finally, after the veteran filed 
his claim for an increased evaluation, the RO afforded him 
multiple VA audiological examinations, during which examiners 
discussed the severity of the veteran's hearing loss.  Since 
the most recent examination, the veteran has not asserted 
that his hearing loss has worsened.  

The facts establish that VA notified the veteran of the 
evidence needed to substantiate his claim and obtained and 
fully developed all relevant evidence necessary for the 
equitable disposition of that claim.  Therefore, no further 
development is necessary.  The Board must now review the 
merits of the veteran's claim.

In September 1971, the RO awarded the veteran service 
connection for bilateral hearing loss and assigned him a 
noncompensable evaluation for that disability, effective from 
June 1971.  In May 1994, the RO increased the evaluation 
assigned the veteran's bilateral hearing loss to 10 percent.  
In August 1996, the veteran submitted a claim for an 
evaluation in excess of 10 percent. 

In written statements and during a hearing held before the 
undersigned Acting Board Member in November 2001, the veteran 
indicated that he had difficulty hearing on the telephone.  
He has submitted a May 1997 letter from his former employer 
confirming the veteran's difficulty hearing on the telephone, 
when there was background noise, and when his pager sounded.  
VA clinical records show that the veteran was issued hearing 
aids in May 1997.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests, in 
conjunction with the average hearing threshold level, as 
measured by pure tone audiometry tests in the frequencies 
500, 1,000, 2,000, 3,000, and 4,000 cycles per second.  The 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85 (2001).  

The degree of disability resulting from service-connected 
defective hearing is mechanically determined by applying the 
numeric designations assigned to the rating schedule after 
audiometric evaluations are conducted.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Results of the 
evaluations are analyzed using the tables shown in 38 C.F.R. 
§ 4.85.  If impaired hearing is service connected in only one 
ear, in order to determine the percentage evaluation from 
Table VII, the nonservice-connected ear will be assigned a 
Roman Numeral designation for hearing impairment of I.  38 
C.F.R. § 4.85(f).

During the pendency of the veteran's appeal, effective June 
10, 1999, the criteria for rating defective hearing were 
revised.  See 64 Fed. Reg. 90, 25,202-25,210 (1999). As 
previously indicated, under Karnas, 1 Vet. App. at 313, when 
a regulation changes after a claim has been filed, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran 
generally applies.  In this case, the amendment affected the 
provisions of 38 C.F.R. § 4.86, which, for the reasons noted 
below, do not apply in this case.  These provisions now 
provide: 

When the puretone threshold at each of 
the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately. 

38 C.F.R. § 4.86(a) (2001).

When the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results is the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

38 C.F.R. § 4.86(b) (2001).

After the veteran was discharged from service in June 1971, 
he had his hearing evaluated on multiple occasions.  Since he 
filed his claim for an increased evaluation, he has thrice 
undergone VA audiological evaluations, in October 1996, May 
1997, and September 1998.  

In October 1996, an audiometer revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
75
70
LEFT
20
20
30
90
90

The veteran had average puretone decibel loss of 49 in the 
right ear and 57 in the left ear.  He also had speech 
recognition ability of 72 percent in the right ear and 68 
percent in the left ear. 

In May 1997, an audiometer revealed the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
70
75
LEFT
20
20
30
90
90

The veteran had average puretone decibel loss of 45 in the 
right ear and 57 in the left ear.  He also had speech 
recognition ability of 68 percent in both ears. 

In September 1998, an audiometer revealed the following pure 
tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
75
70
LEFT
25
20
35
90
90

The veteran had average puretone decibel loss of 49 in the 
right ear and 59 in the left ear.  He also had speech 
recognition ability of 72 percent in the right ear and of 68 
percent in the left ear.  

During all of the aforementioned VA audiological evaluations, 
examiners diagnosed the veteran with severe bilateral 
sensorineural hearing loss above 2000 Hertz.

Applying the aforementioned findings to Table VI yields a 
numeric designation of Level IV hearing acuity in the 
veteran's right ear and Level V hearing acuity in his left 
ear.  These levels of hearing acuity satisfy the criteria for 
a 10 percent evaluation under 38 C.F.R. § 4.85, Table VII, 
Diagnostic Code 6100 (2001).  The Board may not evaluate the 
veteran's bilateral hearing loss as is directed in 38 C.F.R. 
§ 4.86(a) or (b) because, during the audiological 
evaluations, the veteran did not have puretone threshold at 
each of the four specified frequencies of 55 decibels or 
more, or pure tone threshold of 30 decibels or less at 1,000 
Hertz and 70 decibels or more at 2,000 Hertz.  

In light of the foregoing, the Board finds that the veteran's 
bilateral hearing loss disability picture more nearly 
approximates the criteria for the 10 percent schedular 
evaluation that is currently assigned.  The veteran's 
bilateral hearing loss is not sufficiently severe to warrant 
a higher evaluation on an extraschedular basis.  Although the 
veteran has submitted evidence showing that his hearing loss 
has interfered with his employment, the evidence does not 
establish that this interference has been marked (beyond that 
contemplated in the assigned evaluation).  In fact, in 
documents submitted in support of an unrelated TDIU claim, 
the veteran has alleged that his low back and psychiatric 
disabilities have prohibited him from working.  The evidence 
also does not show that the veteran's hearing loss has 
necessitated frequent periods of hospitalization.  In the 
absence of such factors, this case does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For the previously stated reasons, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 10 percent for bilateral 
hearing loss.  In reaching its decision, the Board considered 
the complete history of the disability at issue as well as 
the current clinical manifestations and the effect the 
disability has on the earning capacity of the veteran.  See 
38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2001).  In addition, the Board considered 
the applicability of the benefit-of-the-doubt doctrine, but 
as there was no approximate balance of positive and negative 
evidence on record, reasonable doubt could not be resolved in 
the veteran's favor.



ORDER

An evaluation in excess of 10 percent for bilateral hearing 
loss is denied.



		
	L. J. NOTTLE
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

